DETAILED ACTION
The office action is in response to original application filed on 12-17-20. Claims 1-18 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2014/0085953 to Mao (“Mao”) in view of US 2020/0136521 to LIN et al. (“LIN”).
Regarding claim 1, Mao discloses a voltage conversion system comprising (fig. 4): an energy storage device (21); a power conversion unit (23 and 24) connected to the energy storage device, the power conversion unit comprising: an inductor (26), the inductor comprising a number of coils (La, Lb and Lc) that are non-coupled or weakly coupled, a multi-phase boost stage (para; 0020, lines 8-9, DC/DC converter 23 is used to boost DC voltage) coupled to the inductor, wherein the multiphase boost stage comprises a number of phases (para; 0020, line 5, three-phase DC/DC converter 23) that equals the number of coils; an inverter (three-phase inverter 24) coupled to the multiphase boost stage; and a load (22) coupled to the power conversion unit.
But, Mao does not disclose with a coupling coefficient less than 0.05;
However, LIN discloses with a coupling coefficient less than 0.05 (para; 0036, lines 7-8, coupling coefficient is less than 0.5);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Mao by adding coupling coefficient as part of its configuration as taught by LIN, in order to improve power transmission efficiency by adjusting the coupling coefficient.
Regarding claim 2, Mao discloses the number of coils is greater than 1 ((La, Lb and Lc)).
Regarding claim 3, Mao discloses the inductor comprises at least one internal leg (La, Lb and Lc connected input dot from battery) and a plurality of external legs (La, Lb and Lc connected output dot to # 23) and each of the number of coils is disposed on a respective external leg (fig. 4) of the plurality of external legs.
Regarding claim 4, Mao discloses a first terminal (fig. 4, positive terminal # 21 connected to each # 26) of the energy storage device is connected to each of each of the number of coils, wherein each of the number of coils is connected to a respective (La connected to S1’ and S2’, Lb connected to S3’ and S4’ and Lc connected to S5’ and S6’ ) input terminal of one of the number of phases of the multiphase boost stage.
Regarding claim 5, Mao discloses each respective external leg of the plurality of external legs comprises an air gap (fig. 4, each La, Lb and Lc are separated).
Regarding claim 6, Mao discloses each air gap is configured to provide an inductance at each respective external leg (para; 0024, lines 2-4, three magnetic coupled inductors La, Lb, and Le of the power conversion system 20 of FIG. 4).
Regarding claim 8, Mao discloses each of the number of phases of the multiphase boost stage are configured to be controlled in an interleaved fashion by a controller (fig. 4, 27) to modify a DC voltage (21) provided from the energy  storage device to selectively deliver a preferred output DC voltages to the inverter (fig. 4, 24 and para; 0020, lines 12-14, inverter 24 is used to convert the boosted DC voltage from the converter 23 to three-phase AC voltage through the DC link 25).
Regarding claim 9, Mao discloses the inverter is configured to perform DC-to-AC power conversion to provide an AC power to the load (fig. 4, 24 and para; 0020, lines 12-14, inverter 24 is used to convert the boosted DC voltage from the converter 23 to three-phase AC voltage through the DC link 25).
Claim 7 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2014/0085953 to Mao (“Mao”) in view of US 2020/0136521 to LIN et al. (“LIN”) and further in view of US 2008/0157593 to Bax et al. (“Bax”).
Regarding claim 7, Mao in view of LIN discloses all the claim limitation as set forth in the rejection of claims above.
But, Mao in view of LIN does not discloses each of the number of phases of the multiphase boost stage comprises a half-bridge circuit for performing DC-to-DC power conversion.
However, Bax discloses each of the number of phases of the multiphase boost stage comprises a half-bridge circuit (fig. 2, Controllable DC-to-DC converter 60) for performing DC-to-DC power conversion.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Mao in view of LIN by adding half-bridge as part of its configuration as taught by Bax, to produce higher or lower than the input voltage and provide electrical isolation via a transformer.
Claims 10-18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2014/0085953 to Mao (“Mao”) in view of US 2020/0136521 to LIN et al. (“LIN”) and further in view of US 2008/0157593 to Bax et al. (“Bax”).
Regarding claim 10, Mao discloses a controller (fig. 4, 27); an energy storage device (21); a power conversion unit (fig. 23 and 24) connected to the energy storage device, the power conversion unit comprising: an inductor (26), the inductor comprising a number of coils (La, Lb and Lc) that are that are non-coupled or weakly coupled, a multiphase boost stage (para; 0020, line 5, three-phase DC/DC converter 23) coupled to the inductor, wherein the multi-phase boost stage comprises a number of phases (para; 0020, line 5, three-phase DC/DC converter 23) that equals the number of coils; an inverter (24) coupled to the multiphase boost stage; and 
But, Mao does not disclose a coupling coefficient less than 0.05; a transportation refrigeration unit coupled to the power conversion unit.
However, LIN discloses a coupling coefficient less than 0.05 (para; 0036, lines 7-8, coupling coefficient is less than 0.5); and further Bax discloses a transportation refrigeration unit (fig. 1, transport system 20) coupled to the power conversion unit.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Mao by adding coupling coefficient as part of its configuration as taught by LIN, in order to improve power transmission efficiency by adjusting the coupling coefficient and further it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Mao in view of LIN by adding cooling transportation system as part of its configuration as taught by Bax, in order to transport and carries various types of loads.
Regarding claim 11, Mao discloses the number of coils is greater than 1((La, Lb and Lc)).
Regarding claim 12, Mao discloses the inductor comprises at least one internal leg (La, Lb and Lc connected input dot from battery) and a plurality of external legs (La, Lb and Lc connected output dot to # 23) and each of the number of coils is disposed on a respective external leg (fig. 4) of the plurality of external legs.
Regarding claim 13, Mao discloses a first terminal (fig. 4, positive terminal # 21 connected to each # 26) of the energy storage device is connected to each of each of the number of coils, wherein each of the number of coils is connected to a respective (La connected to S1’ and S2’, Lb connected to S3’ and S4’ and Lc connected to S5’ and S6’ ) input terminal of one of the number of phases of the multiphase boost stage.
Regarding claim 14, Mao discloses each respective external leg of the plurality of external legs comprises an air gap (fig. 4, each La, Lb and Lc are separated).
Regarding claim 15, Mao discloses each air gap is configured to provide an inductance at each respective external leg (para; 0024, lines 2-4, three magnetic coupled inductors La, Lb, and Le of the power conversion system 20 of FIG. 4).
Regarding claim 16, Mao in view of LIN discloses all the claim limitation as set forth in the rejection of claims above.
But, Mao in view of LIN does not discloses each of the number of phases of the multiphase boost stage comprises a half-bridge circuit for performing DC-to-DC power conversion.
However, Bax discloses each of the number of phases of the multiphase boost stage comprises a half-bridge circuit (fig. 2, Controllable DC-to-DC converter 60) for performing DC-to-DC power conversion.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Mao in view of LIN by adding half-bridge as part of its configuration as taught by Bax, to produce higher or lower than the input voltage and provide electrical isolation via a transformer.
Regarding claim 17, Mao discloses each of the number of phases of the multiphase boost stage are configured to be controlled in an interleaved fashion by a controller (fig. 4, 27) to modify a DC voltage (21) provided from the energy  storage device to selectively deliver a preferred output DC voltages to the inverter (fig. 4, 24 and para; 0020, lines 12-14, inverter 24 is used to convert the boosted DC voltage from the converter 23 to three-phase AC voltage through the DC link 25).
Regarding claim 18, Mao discloses the inverter is configured to perform DC-to-AC power conversion to provide an AC power to (fig. 4, 24 and para; 0020, lines 12-14, inverter 24 is used to convert the boosted DC voltage from the converter 23 to three-phase AC voltage through the DC link 25) the transportation refrigeration unit.

Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHE et al. US 2021/0252947 Al- A transport refrigeration system of the present disclosure is illustrated. the transport refrigeration systems may include a tractor or vehicle, a container, and an engineless transportation refrigeration unit (TRU). The container may be pulled by a vehicle 22. It is understood that embodiments described herein may be applied to shipping containers that are shipped by rail, sea, air, or any other suitable container, thus the vehicle may be a truck, train, boat, airplane, helicopter, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836